DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tedman et al. (2007/0174430).
Tedman et al. disclose a composition apparatus and method comprising: at a first apparatus (202):  receiving a request (402) for a cellular composition or pre-recorded items; receiving user data (410); and transmitting, to a second apparatus (210), a control signal comprising the request and user data (figure 1); at the second apparatus (210); receiving (416), from the first apparatus (202), the control signal (figure 1); filtering, responsive to the received user data, at least one dataset containing a plurality of modules, each module comprising a plurality of cells (pre-recorded music items) (paragraphs 43-45); selecting at least one cell (pre-recorded music item) from the filtered at least one dataset (paragraph 60); and composing, responsive to the control 
Tedman et al. disclose the method wherein the step of selecting at least one cell comprises selecting, at the second apparatus (210), a first cell from a first filtered dataset and a second cell from a second filtered dataset based on properties of the first cell, the method further comprising: at the second apparatus (210); arranging the first cell according to a first pathway; arranging the second cell according to a second pathway; and wherein the first pathway and second pathway at least partly overlap (merging) (paragraphs 59- 65).
Tedman et al. disclose the method further comprising: at the first apparatus (202): 
receiving at least one change in user data (GUI 300); and transmitting a modified control signal (paragraphs 44-45).
Tedman et al. disclose the method wherein the step of transmitting a modified control signal comprises: determining, for each change in user data, a change type and a change magnitude; and generating a modified control signal comprising each determined change type and change magnitude (paragraphs 43-46).
Tedman et al. disclose an apparatus for composing music, the apparatus comprising:  user interface (202, 300) configured to receive a request to compose music; and a processor configured to, responsive to the received request (figure 1); receive user data (410); filter, responsive to the received user data, at least one dataset containing a plurality of pre-recorded items of music (214) (paragraphs 43-45); select at least one pre-recorded item of music from the filtered at least one dataset 
	Tedman et al. disclose the apparatus wherein the processor modifies a characteristic of the or each selected pre-recorded item of music by modifying at least one of: pitch, key, melody, rhythm, timbre, form, and tempo (paragraphs 43-45).
Tedman et al. disclose the apparatus wherein the at least one dataset comprises a harmony dataset and the processor is configured to: filter, responsive to the received user data, the harmony dataset; and select the pre-recorded item of music from the filtered harmony dataset (paragraphs 44 and 61-63).
Tedman et al. disclose the apparatus wherein the at least one dataset comprises a harmony dataset, a beat dataset, a solo dataset and an atmosphere dataset, and wherein the processor is configured to: filter, responsive to the received user data, the harmony dataset, the beat dataset, the solo dataset and the atmosphere dataset; and select a first pre-recorded item of music from the filtered harmony dataset; and select a further pre-recorded item of music from one or more of: the filtered beat dataset, the filtered solo dataset, and the filtered atmosphere dataset (paragraphs 44-46).

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (8,312,017).
Martin et al. disclose a method for cellular composition comprising: at a first apparatus: receiving (301), a control signal comprising user data (figure 2); filtering (304), responsive to the received user data, at least one dataset containing a plurality of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedman et al. in view of Bowen (2006/0107822).
Tedman et al. are discussed above.  Tedman et al. do not disclose pace or speed.
However, Bowen discloses an apparatus wherein the user data is one or more of: time of received request to compose music, date of received request to compose music, weather conditions when request to compose music is received, biometric data, pace, speed, mode of travel, heart rate, location, GPS location, and direction of movement (abstract; and paragraphs 48, 55, and 74-77); and wherein the processor is configured to: receive a change in user data relating to one or more of: pace, speed and 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Bowen with Tedman et al., because the teachings provide the ability to sense biometrics and speed or pace to control the musical output. 

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive.	
The applicant argues that the prior art fails to disclose the present invention.  Specifically, the applicant states “none of the cited references, taken either singly or in combination, teaches or suggests a processor configured to filter, responsive to the received user data, at least one dataset containing a plurality of pre-recorded items of music, and select, responsive to the received user data, at least one pre-recorded item of music from the filtered at least one dataset, as recited by Claim 8.” The examiner disagrees.  Tedman et al. provide filtering at least one data set in response to the user .   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






MTF
9/9/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837